               Case 4:21-cv-02286-PJH Document 1 Filed 03/31/21 Page 1 of 5




2 .
       'Ffor-d .SU!T JJ!l7D8 l
       {l;;ftli,R1..1u+ ~-/e fkt So~
                                                                            FILED
3      )1i5    1/Pi-e/es thq11/~                                              Mar 31 2021
4       A-'{ ·-- I I J. L                                                 SUSANY. SOONG
5       f!_O, 'Bax 'ti./ 3 D                                         CLERK, U.S. DISTRICT COURT
6      /11-AJ t111-1;~ t,11- f J s3 r                             NORTHERN DISTRICT OF CALIFORNIA
                                                                              OAKLAND
7

8                                   t.JJJ l ~ d of-YJ-3t-e s o, ~t-n zcr /11 t/Lrl-
9                                   P"/2.1"-etz,J U1sr/R l C ,t- ,:1 F t!¥J-/l n lb.I ',q
10

11      AlfJ"h ft c11-it ~ K.J         tJ   P   Vt o l I+ t{o v   oF     J~ 4- oI l   ti,   MJJ if.e.iu tJ
12    t1t6 e   ,Jo   4( ~ , ';._   o-C v -- 5 3 tJ f- PvH ( JJ.. () t L1,i l )
13
                                                                          4:21-cv-02286-PJH(PR)
14      trr/J~RA114 S'fl1-le 'fl2t6eA.J-JoJ lfM/2el-e> 1/,u ·~ ft 6f~llC}
15    ::[µll{;J..:fe 1'/1-LlJf- ()Fnt-e h4o Vto /14-1~ d 1L-e t~/LM-i IJ F

16       te,, Ju,I/ v; }llµ 4-e,Ju J f!A-J-e I.JO / "{ ,' j O ~ ti/- 1] 0 0 f- /lvlf [/VI t,,.lj
17    /J,i w3 tk'h fl;t_,Jl,IJ. 1Jee1J.fl-v-M-t. ~ t-oF ~f_/le_ c., r[IJ ,v .S 11.,,,, 'O ktrA~t lrti1fu~
18    if 1i (]e /if f}..M, l-e J 31't fJC<tJ lo) 14et /41!-t? d tb 1J&ft'5._
19     NLe 1k+r Re fo fe 12 u 11--L f-P-v evt.1,e Setv t le 5-e- r ti_ -e
20     S 1.>< h~OP-e cJ 'l»lw+ll {j poAJ 4vi pq~ /Juo kl, e { A-'l"J
21    f ea~ON ~l{ fet~(l.1, t1 (CARfS' Ac r J f/4y ll/e 1vr Vtolv1'/r;,19
22      ftJClz f-hLtc.i1i 1/,P- 'f ~Ailed 1" /JO'fl~ /vLe_ 11-r ·rvtte l'o
23     f.;il-e. 31 tfoo/,(j){o.) 1l13t- 'JtlJ JJl9f- SeiVvJ Jlt-e. ;1- /Jofue @~
24    fJMA-fJ?._~d '/YlA1L tJ/L ~ vl..s                     so
                                                       14,4;-fe-tz 1i ·fte JS- fl4lr
       81 '3/I ({'J ~ Co'lLd M4t)2 {'tt05e,J If u,J4~ ·P,                         a:w~    1h-e
26     t,oo uo f 1 P, 10 11i() Add ~60 eF Nlt thotLe
27

28    fAJ stetd oF -~t[l),J                     '"'i 5t iflil      V·   /vi wutkiu          t>1-6e · IJD ;
                                                     f)Aqe /
                          Case 4:21-cv-02286-PJH Document 1 Filed 03/31/21 Page 2 of 5
                                                                                                                        I
...   ...



        2 .       1lr,e    (!   ~f- {flt                  ·rfll-lSr tJFFtt.-e Se"- I
                                               J:,NN/{1--fe
        3          fli~     {l!@AJt,fk.l(      f11A-pA-cr '~1N'e"---, ii Je{t}wclfAIL't              ti
        4          1!; !i { L< ·tz, ,~ e J-eJIJ d I~ t          :r. /IJ 0 tL ·/r--crio '1) r5 ee   11-tf4~ hi'd
        5         /5'')(' lz I bl h, )
        6

        7

        8

       9

        IO

        11

        12

        13        A 1Jeb,r tKJ-/1-tA. {J Pfl--e.pAt'I Jl,e               ol1~4? 1/-J A         l/,J;,fo6t4-L
        14        /1/411,,et &flde~ ~~ t!ildh ,~IL                    t~~e_ /1., 60 t<f /J-i~t!_
        15       .TIV ftuf-le "r/ll.f_,J   r   tJ Ffi_ (.e lfA-d       A- MJ}V;t,-e rl 1{) 1Je; tf:JcS ,1-
        16         f/ie ~ ~v J,vfo               fl'+   .r.111 ftL11--fe f/lA-L5 T /fC.tt11<.. '1-,r
            17

            18

        19        fJot,/j 4"'-'0 1Z, 1::,      Col("- t5   f-1dt ._ 'i     #    -r 5d, J; L //.    /VI ,Ju,:)!,. ,,.,
        20        /JO.' ;1., ~ ttl,.. ,J 09-- fTII-           r~ IJ, tv1- ~ J   fl   I{_   o tvLMr    0 ro 8
        21

        22

        23

        24



        26

        27

        28
                                 Case 4:21-cv-02286-PJH Document 1 Filed 03/31/21 Page 3 of 5
,.           ...
     STA TE OF CALIFORNIA                                                                                                    DEPARTMENTOFCORRECTIONS & REHABILIATION
     GA-22 (Rev. 2013-10)
                                            INMATE REQUEST FOR.INTERVIEW
                                                              .
     DATE                    0                                                                     ROM (LAST NAME)                                                CDCRNUMBER

       ~ I)         .-f)J7l 21'1V"'--~t        ·1i,v.,t DP-~u                                              c)l.t Tf                                                 1)1,.10( \
     HOUSING                                                                                                                             JOB NUMBER

      A~~                                                                                                                                   FROM       .j ;i:XJ         /)t
                                                                                                                                                                  . To /'--      "}TJ
     OTHER ASSIGNMENT (SCHOOL, THERAPY, ETC .)                                                                                           ASSIGNMENT HOURS

                                                                                                                                            FROM                     TO

                                                              Clearly state your reas on for requesting this interview.
                                     You will be called ~n for interview. in the near future if.J)Je matt3r, c,annot be handl~   9y correspondence .
      . r-         w 1r1:, ·i u Lt?\.. R r 'fh,e_ . _t ~.
                                 1
                                                                              s r( ,-t.,     th., c. -t<     c,a 0Jr' 0 n Vv01,{,li.tJ




                                                    Do NOT write below this line. If more space is required, write on back.




                                                                      RETURN NOTICE:
                                                  Economic Impact P3yment Debit Card



                      Inmate Name         Sc.ci:\:-i {: I01 ld.                                               CDCR#_O
                                                                                                                    _;c_
                                                                                                                     .               _::l:_l_:,O. . .??. .L.-1_ _
                      Institution/Housing Unit._.:....
                                                    A_ w-'---- -=--
                                                                 l _;_1...,.2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                      r;

                      In March 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security (CARES)
                     ~ct, which provided emergency relief to eligible people in the form of a tax credit. The California
                     Department      of    Corrections          and       Rehabilitation           (CDCR)        received           an     Economic          Impact
                     Payment (EIP) Debit Card addressed to you, and unlike the first round of stimulus payments,
                     CDCR is unable to process debit cards . CDCR has returned the EIP debit card to the issuing bank,
                     where it will be voided and notification to the Internal Revenue Service (IRS) will be sent.

                     To receive these funds, you will be required to file for a Recovery Rebate Credit (Form 1040)
                     through the filing process of your 2020 taxes starting February 12, 2021, through April 15, 2021.

                     If you have any
                                   , questions regarding the second EIP, please refer to the Frequently Asked
                     Questions: Secondary Economic Impact Payments to Incarcerated People .
                      Case 4:21-cv-02286-PJH Document 1 Filed 03/31/21 Page 4 of 5
...

                                                  PROO F OF SERVICE BY MAIL

2                                           (CCP §§1013(a), 2015.5; 28 U.S.C. §1746)

3

4            I,       P/fye,{ Seo[/                    , hereby dec lare that I am over the age of 18, I am theL petitioner
                                .
5      in the above-entitled cause of action, and my legal mailing address CSP-LAC f-'4-                - /Ii, P.O. Box
6     '}'~Lancaster, CA 93539-8457.                                                                -- --

7            On       ft'. 'cl IIM.."-tl i 0.- i p/+J- l, I delegated to prison officials the task of mailing, via the
8      institution's internal mail system (Houston v. Lack, 487 U.S. 266 [101 L. Ed . 2d 245; 108 S. Ct. 2379]

9      (1988)), the below entitled legal document(s):           /JC9'77 H'l'4 hi) 0 tJr tit~ / V'l- f7 0w
10     0
           ?- Gc, ~o·U v '-                 Nl   wLl c,,~, ,J     ~" ~. '{;    i_u !- {!,,v- j 3 o er - fJvft
11
       crJ JJ CA-L)
                  i                 w"1'-   £>< /,,, !or,
12

13

14

15     by placing said documents in a properly addressed and sealed envelope, \Vith postage fully prepaid, in

16     the United States tvfail, deposited in the manner provided by CSP-LAC, and addressed as follows:

17    Uµ L+-ec> 0 t+f-e ~ '1) L- ~ ti l-(_,,, - u,~/2_ f-
      t-) o (L f"'--e. ft \V 1)1,S \iltL:rof C,~ lt fo(Lu l V-\-
18
      ~~l \l \p ~l{(Lt'?DtV ·Tulc!'i_ ~ Ll...), eol{/\.ti-iO'l5-f
19    (9 ~f'LL -e_ o ~ tl--.,e. CJ~t V. 1 1lii 1"'- f Loo fl
20    ~(o @,19 l J .evV G,, V\--~ ftve
21      0¥tiJ FfL1+~e.,1.,:;eo, Cv4-- 9"1 tcJ1-.
22

            I further declare under penalty of perjury that the foregoing is true and correct to the best of my

24     knowledge. Executed this~ day of                   fe. bk4 11 ~         ,   20/2/at the California State Prison - Los

       Angeles County.

26

27

28
                                                                                                                    ~/
                                                                                                                         ::Z,i
                                                                                                                                                    I
                                                                                                                                                  :2-- '2l5 j-;;? I
                                                                                                                                                  I
     UNAUTHORIZED ITEMS WITmN INMATE MAIL
                                                                                                                                                         µ;ck-iJ~
     If mail contains these items, it will result in an issuance of a CDC Form 1819 Notification of Disapproval                          C;o
     • No padded, cardboard, or bubble wrap envelopes.
     • No cardstock, sketch pads, construction paper or colored paper.
     • No musical greeting cards, videos, CD's, or cassette tapes.
     • No cash. No pens, pencils, or markers.
     • No identification cards, credit cards, bank cards, phone cards, etc.
     • No polaroid photographs, negatives, slides, or photo albums. No photos depicting drugs and/or drug
       paraphernalia. No photos, drawings, magazines, and/or pictorials displaying frontal nudity of either gender.
       Nothing which depicts, displays, or describes sexual penetration or sexual acts.                                             AUTHORIZED ITEMS WITmN INMATE MAIL
     • No gang affiliated material, hand gestures, or signs.                                                                        • 40 postage stamps/40 envelopes (Prepaid postage must not show the date)
     • No items of clothing, food, hard plastic, metal, wood items, magnets, rubber, stickers, glue and/or glitter.                 • Letters/greeting cards
     • No tattoo patterns or tracing patterns. No jewelry.                                                                          • IO photographs (no larger than 8" x 10")
     • No mail containing unknown substance, any powder, liquid and/or solids.                                                      • Checks/money order with Inmates name and CDC#
     • No unauthorized correspondence between inmates/parolees.                                                                     • Writing paper (white/yellow lined only)
     • No lipstick, perfume, cologne, and scents on the contents or envelope.                                                       • Publications (books, magazines, newspapers) Mllll come directly from vendor
     • No items which may be deemed a threat to the safety and security of the institution, or any                                  • For funds to be mailed directly to Inmates account, send through
       correspondence deemed circumvention of the mail policies and procedures.                                                       www.jpav,com or (800) 574-5729
     • All incoming mail must have full return address.



                   If/{"''1II{I, (,,, ltf I(,, (' ((11 fIf fI,,,, II {III,,, I I I I I (II I('1 I{II            551: g:3s-2:!:! 1= t:s
                                                                                                                                                                               L~v8 xos: 'O'd - nnw 1ng;}'J
                                                                                                                                                                      1b'\         0£lv (dSw) Uinwrcr!W
                                                                                                                                                                 »'Y> ~'\       0L9v xos: 'O'd - a Alqron11
                                                                                                                           1
                                          YO           f/                                                ()l'b\.9'         ~ CEU.~3 N3!)                     A        t)~        OI9P xos: 'O'd -:::) Al!l!OBd
                                           1.1           1                                                                                                                       o6vv xos: ·O' d - s: Almon11
                                                           b 41'"1v 1 0-;J ~ 1-V (Yl:V,t}_\:
                                                                                         . . ,. .                                  3J.\f.1S t:1000 L,- ' vy.
                                                      d-() f       a~gJ n, crY:,l&f) CtS 'h                                                    Hf ~~ ~    O£vvxos:·O'd-VAl!l!on11
                        -Jv>(j)1 _J       "\ '        -q 1   '   >I 11 d fJ ? "1J,. -d ~ "ir ] l.:f ;;l (j)                          ul\
                                                                                                                                  -10 .l.Ol't:il ~ ioN    saxog :iomo fsoa AlmotJ
                                    ~        "l.1--                                           J. 1             \I\N'c:l0:!\1v...1          ::.i
                                                                                                                                        \!L..~JI ')l'd310
                      d-- ~hi'i.pn,1<7J                 ·rr        ~ 1,p1 t (1'<4- 11h 8. 1l'"1 d                  ~~,iW~SLN:t1D1CINI No1.L v .t1'In1vHIDI
                       iJ I ,,...,, ~• J JY,J                    J (j) J 11ci.J- c; 1 (t C' VJ"tl c} O('J «NV SNOI.t~'fmio~ ;!10 .LND\I.LlIVd3:U VINllOill'IV:J
                              L    " ::;.I                                             •                 .                   ~lOl QO ijVVi -
                                                                                                              ('I
                                                                                                                                                                                                                    Case 4:21-cv-02286-PJH Document 1 Filed 03/31/21 Page 5 of 5




                           -1- 7Jr0J ~ 71 7t./- s ,a ~ a-+·\tl-9                                       rai,          r
          o                                              .                                                                        a~/\,~"~l:i                                  6£9£6 \;/':)        'J9lSBOUB7
         loJK9,,m,o                    ~                                                                                            :;I           :;l...,:;I
          ·,_;3£~£6 dlZ                •                                                                                                                                            Q£ /.,,hxos "O"d
           ·                           ~                                                                                                          '7 ti; pas h                 6u1p11ns 7     Al!l!""=I
~-
                                          1...t'!IH:t..•         • a.n 9 Wd l .ZOZ ~ -V W . £                                                                                     I /Jo ~1)(£ :# 80':J
         o~g·ooo$                                                                                                                                                        IL 699 pol-I.                    :aWBN
         ll'fr-1 SS'f"O-ls~·.:l                                                                                                  AJuno~ sa1a6uy so~<>S!Jd a1e1s efuJoJne~
